Citation Nr: 0731348	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-36 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a spine disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1958 and from February 1961 to March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDING OF FACT

The veteran's current spine disorder, diagnosed as 
thoracolumbar strain, left sacroiliac strain and severe 
degenerative joint disease, began many years after military 
service and is not related thereto, to include as due to any 
incident therein.


CONCLUSION OF LAW

A spine disorder not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's April 2004 letter 
advised the veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In addition, a medical opinion 
regarding the etiology of the veteran's current spine 
disorder was obtained by the RO.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record. See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be presumed if they are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006). In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Initially, the Board notes that the veteran's service medical 
records reflect treatment for an injury to his back.  
Specifically, treatment records dated in May 1963, noted that 
the veteran sought treatment for pain in his back, which he 
had injured falling down an embankment.  A follow-up 
treatment report dated in May 1963, reported complaints of 
severe low back pain.  The examiner also noted that all of 
these findings were less pronounced than the week before.  
The report of his separation physical examination performed 
in January 1964, listed his spine as normal.    

Following his discharge from the service, the veteran filed a 
claim seeking service connection for conditions other than a 
spine disorder in March 1966.  A VA general physical 
examination, performed in June 1966, noted that the veteran 
had a recurrence of a back sprain last fall when he lifted a 
heavy drum.  The report noted that he was disabled one week 
for one week as a result of this injury, and that his back 
was now normal.  Physical examination of the spine revealed 
no abnormal findings.

Subsequent post service treatment reports beginning in 2001, 
revealed treatment for low back pain.  A hospitalization 
report dated in August 2001, noted "a three-week history of 
progressive back pain."  The report listed an admission 
diagnosis of low back pain and weakness in the L5 
distribution.  An magnetic resonance imaging examination of 
the lumbar spine revealed severe narrowing of the L2-L3 
through L4-L5 disc spaces with moderate narrowing of the L1-
L2 disc spaces.  The report concluded with an impression of 
degenerative disc disease and degenerative facet disease in 
the lumbar region.  The veteran was discharged from the 
hospital the next day.  A follow-up neurology consultation 
report dated in August 2001, noted that the veteran history 
of doing some lifting and twisting three weeks earlier, while 
helping someone move, when he noted pain in the low 
back/buttock area, with radiation down into the posterior 
left leg.  The report concluded with a diagnosis of left L5 
radiculopathy.

In December 2004, a VA examination for joints was conducted.  
The VA examiner noted that the veteran's claims folder had 
been reviewed.  The report noted his inservice history of an 
injury to his low back.  Physical examination of the spine 
revealed pain, which radiated into his left lower extremity, 
and a reduced range of motion of the spine.  The report 
concluded with diagnoses of thoracolumbar strain, left 
sacroiliac strain, left lower extremity radicular symptoms, 
and advanced degenerative joint disease as shown on x-ray 
examination.  Based upon his review of the claims folder and 
the physical examination of the veteran, the VA examiner 
opined that the veteran's current back condition was not 
related to injuries he sustain while in the military.

A statement from the veteran's former employer dated in July 
2005, noted that the veteran had worked as a police officer 
from 1967 to his retirement in 1991.  The letter stated that 
the veteran's employment as a police officer did not involve 
constant physical confrontations.

The weight of the evidence shows that the veteran's current 
spine disorder diagnosed as thoracolumbar strain, left 
sacroiliac strain, and severe degenerative joint disease, 
began many years after service and is not related to his 
military service to include any incident therein.  
Accordingly, a back disorder was not incurred in or 
aggravated by service.  

In making this determination, the record does not show 
ongoing complaints of a chronic spine condition following the 
veteran's final discharge from the service.  The June 1966 
treatment report noted that the veteran's history of a 
recurrence of back strain the prior fall, but that his back 
was normal on examination.  Thereafter, there is no objective 
evidence showing complaints of or treatment for back pain 
until decades later. Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

As a layman, the veteran's statements are not competent 
evidence of a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, a VA physician, following a review of the veteran's 
claims folder and physical examination of the veteran, opined 
that it was the veteran's current back disorder was not 
related to injuries he sustained while in the military.  
Thus, there is no competent evidence of record linking the 
veteran's current cervical spine disorder and his active duty 
service.

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a spine disorder.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied. 38 U.S.C.A. § 5107.


ORDER

Service connection for a spine disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


